 CAMDEN MANUFACTURING CO.CamdenManufacturingCompany, a Division ofBatesvilleManufacturing Company, a SubsidiaryofAerojet-GeneralCorporationandClydeE.Morton.Case 26-CA-3037March 27, 1969DECISION AND ORDERBy MEMBERSBROWN, JENKINS, AND ZAGORIAOn October 1, 1968, Trial Examiner John P. vonRohr issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecisionand a supporting brief, and GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered theDecision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,Camden Manufacturing Company, A Division ofBatesvilleManufacturing Company, a Subsidiary ofAerojet-GeneralCorporation, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as so modified:1.Add the following as paragraph 2(b), andreletter the following paragraphs accordingly."(b)Notifytheabove-namedemployee, ifpresently serving in the Armed Forces of the UnitedStates,of his right to full reinstatement, uponapplication, in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."2.Add the following as the last indentedparagraph of the Appendix:WE WILL notify the above-named employee ifpresently serving in the Armed Forces of the149United States of his right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after dischargefrom the Armed Forces.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P VON ROHR. Trial Examiner: Upon charges,filedonMarch 21 and April 30, 1968, the GeneralCounsel of the National Labor Relations Board, by theRegional Director for Region 26 (Memphis, Tennessee),issued a complaint on May 3, 1968 against CamdenManufacturingCompany,adivisionofBatesvilleManufacturing Company, a subsidiary of Aerojet-GeneralCorporation,hereincalledtheRespondentortheCompany, alleging that it had discharged employee ClydeE Morton in violation of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, 51 stat 136,herein called the Act The Respondent's answer denies theallegation of unlawful conduct alleged in the complaint.Pursuant to notice, a hearing was held before TrialExaminer John P. von Rohr in Camden, Arkansas onJune 18 and 19, 1968. All parties were represented bycounsel and were afforded opportunity to adduce evidence,to examine and cross-examine witnesses and to file briefs.Briefs have been received from the General Counsel andthe Respondent and they have been carefully considered.'Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following1FINDINGS OF FACT AND CONCLUSIONSThe RespondentisanArkansas corporation with itsprincipal office and place of business located at Camden,Arkansas where it is engaged in the manufacture ofordinance items for the Department of Defense. Duringthe12monthsprecedingthehearingherein,theRespondent sold and shipped goods manufactured at itsCamden, Arkansas plant valued in excess of $50,000 topoints and places located outside the State of Arkansas.During the same period, the Respondent purchased andreceived at its plant in Camden materials valued in excessof $50,000, which materials were shipped to it from pointsand places outside the State of Arkansas.The Respondent concedes, and I find, that it is engagedin commerce within the meaning of Section 2(6) and (7) ofthe ActIITHE LABOR ORGANIZATION INVOLVEDInternationalAssociation ofMachinists,AFL-CIO,Lodge 502,hereincalledtheUnion,isalabororganization within the meaning of Section2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. The IssueClyde E.Morton was a probationary employee and aThe Respondent attached an affidavit of one Ada Joyce Smith to itsbrief In view of the submission of this affidavit after the close of thehearing and since this witness did not testify at the hearing, this affidavitmust be rejected as an exhibit175 NLRB No. 24 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion steward at the time of his discharge. To quote fromitsbrief,Respondent asserts that Morton was terminatedon March 19, 1968, because "he failed to demonstrate theability to perform in the classification of tool and diemaker, in both the area of workmanship and attitude."The General Counsel, on the other hand, contends thatMorton was terminated because of his aggressive activitiesas a union steward and that his discharge was thereforviolative of Section 8(a)(1) and (3) of the ActB Background; Morton's Activitiesas a UnionStewardInternationalAssociationofMachinists,AFL-CIO,Lodge 502 was certified as the collective bargaining agentforRespondents production and maintenance employeeson December 15, 1967 Thereafter the parties entered intoacollective-bargainingagreement,effectivefromDecember 15, 1966 to November 13, 1969. There areapproximately 1,060 employees in Respondent's employ.Morton was hired by the Respondent on December 26,1967, as a tool and die maker at the rate of $3.80 perhour.He was placed to work in the machine shop alongwith approximately 10 to 12 employees classified as tooland die makers and machinists, all of whom are includedin the above-mentioned bargainingunit.The machine shop(also referred to as the tool room) is under the supervisionof Foreman Garnet AdamsonPrior to his employment with the Respondent, Mortonwas employed for 3 or 4 years with a company whoseemployees were represented by the Machinists Union, ofwhich during this period Morton was a member He alsobecame a member of the Union when employed by theRespondent and in latter February 1968, was elected toserve as steward in Respondent's machine shop. By letterdated February 21, 1968, the Union notified the Companyof Morton's appointment to this position.Except for the matter in dispute herein, the recordreflectsthatatalltimes since the inception of thebargainingrelationshiptheRespondentenjoyedaharmonious relationship with theUnionParticularlyrelevant to this case is the undisputed fact that prior toMorton's appointment as steward, no written grievanceshad ever been filed by the Union, it appearing that allemployee complaints reached no further than oraldiscussions between the departmental stewards and therespective departmental foreman.'There is no doubt, as the record amply demonstratesand as will be discussed below, that within his short tenureof employment Morton became by far the most active andaggressive of all the plant stewards Indeed, in earlyFebruary 1968, even before he became a steward, Mortonmade a protest to his foreman concerning a claim toSaturday overtime.When the matter was not resolved tohissatisfaction,Morton pressed this grievance to thehighest plant level by taking it to the office of Thomas A.Robertson,Respondent'sIndustrialRelationsandAdministration Manager.'Following his appointment as union steward, Mortondaily brought up grievances of his own and those of otheremployees with Foreman Garnet Adamson. As has been'Such was in accordance with the first steps of the grievance procedureas setforth inthe contract'On this occasion,and at Morton'sbehest, the presidentof the LocalUnion accompanied him to the office The record does not reflect theoutcome of their discussion with Robertson at this timeindicated,Morton had formerly been a union member andhad been employed by a union employer. That otheremployees looked upon him as being more experienced inunion affairs than the other plant stewards, of which therewere a total of six in Respondent's plant, was brought outin the following credited testimony of Ted L Vickers, theUnion president:Mr Morton is a man that's been in labor for sometime, and I felt, and he felt that he knew more aboutlabor organizations than the other stewards did. Someof the other stewards are women, and they don't knowwhat actually the purposes of the stewards are, gettingrightdown to detail, and what they actually shouldbring up and so forth like the lighting and so forth inthemachine shop down there. Mr Morton is moreeducated, I feel, toward stewards than the rest of thestewards we have at the plantInaddition,Vickers testified that whereas prior toMorton's becoming a steward there had been no problemin "thrashing out" matters with the foreman on an oralbasis,Morton proceeded to bring up "major items" withAdamson which had not been theretofore discussed. Thetestimony of Morton and Vickers reflect that Adamsonwas not in a position of sufficient authority to resolve orgive answer to the major problems and grievances whichMorton brought to him Accordingly, Morton finallyadvisedVickers that there was a need "to file somegrievances " Vickers accepted this recommendation andmade arrangements to meet with Robertson. A meetingwas thereupon held in Robertson's office on March 6,1967. Participating in the meeting were Morton, Vickers,Robertson and John Marlar, the employment supervisorInpreparation for the meeting,Morton prepared ahandwritten list of 12 specific grievances. It is undisputedthatMorton took this list with him to the meeting andthat the discussion centered on the grievances listedthereon, these being taken up item by item. In reality, theso-called grievances presented byMorton were a list ofrequests or demands relative to changes of improvementsconcerningworking conditions and wages. Includedamong these were the following: that a rest room andwashing facilities be constructed for the machine shoparea, that job descriptions be drafted and furnished; thatan areaforbreaks be furnished, that safety shoes, amaterial rack, and a coke machine be provided; thatmachinery maintenance be improved; and that a 5-centhourly wage increase be given to new hires. The meetingwas amicable, with Robertson indicating that he wouldreject some of the requests but that he would take someactionwith respect to others.' At one point, however,Morton stated that he would "take action" if the mattershe presented were not acted upon.' He made the samepoint to Adamson shortly after the meeting. Thus,Adamson testified:Idon't recall whether it was immediately after themeeting he had been in that he was talking to me orwhether it was the next day. . he told me that he hadbeen up there. He said he thought he had some peoplestraightened out.He said he thought he had broughtsome light on the subjects and he said from now onwhen you ask for things, he said I think there will besome action taken, and he said if it is not, he said, "We'The record discloses, however, that the only result brought about by thismeeting was the installation of a coke machine'AlthoughRobertson denied that Morton made a statement to thiseffect, I credit the corroborated testimony of Morton and Vickers that thestatement was made CAMDEN MANUFACTURING CO.will carry it further."Additionally,Morton credibly testified that during aconversationwithAdamson shortly after the March 6meeting Adamson stated"thatifwe did not stay out ofthe personneloffice, thatthe company would farm thiswork out and we would be out of a job ""On March 18,1967, theday before his discharge,Morton was instrumental in again attempting to get anappointment with RobertsonWhenRobertson advisedthat he was busy,Morton prevailed uponVickers toaccompany him to theoffice ofEmployment SupervisorMarlar'Marlar advised that he was busy at the momentbut that they should wait for him in the cafeteria. Heappeared in the cafeteria a short time later and adiscussion thereupon ensued concerning which there is nosubstantial disputeMorton stated that although at theMarch 6 meeting Robertson had indicated that a 5-centhourly wage increase in overtime pay would be granted tohimself and two or three other machine shop employees,no action had been taken with respect thereto. Marlartestified that he responded by advising the two employeesthat"we were not in any contract violation on the fivecents..but that we would check each man individuallyand let them know what the Company planned to doabout putting them at the top of the rate . ." Mortonthen alluded to the fact that one Jackie Rogers, a machineshop employee who had been absent the preceding workday, had been markedas A.W.O.L. Hethereupon askedMarlar for an explanation of company policy concerningabsenceswithout leave,particularly"if they were heldagainst a person."Marlar stated that he was not familiarwith company policy in this respect but that he would"look it up."Marlar added, however, that he was "sure"that an employee would be subject to further action if hehad too manyA W.O.L'smarked against him. When theconversationthusterminated,Morton and Vickersreturned to the machine shop and spoke to Adamson.Vickers reported their conversation withMarlar andparticularlyrequested that he not mark employeesA W.O.L.until such time as there was a resolution ofcompany policy in this respect It is undisputed thatAdamson thereupon took out the timecard of employeeJackie Rogers and erased the words"A W.O L."''This testimonyin substancewas corroborated by Vickers Thus Vickers,who testified that he was with Morton when the statement was made,testified that Adamson stated "that if we bring these major complaints upthere, and the Company-in a roundabout way, if we bitched too much,you might say, that the Company might contract the work out " I do notcreditAdamson'sdenial of not having made this remark From myobservation of them as they testified, Morton and Vickers impressed me ashonest and credible witnesses Indeed, since I observed that Vickers attimes displayed a reluctance to testify against his employer,Ihardly thinkhe would fabricate this testimony'Morton testified,and correctly so, that under the collective-bargainingagreement it was requisite that he consult with the president of the Unionbefore processing a grievance beyond the first step of the grievanceprocedure It was for this reason,Morton said,that he requested UnionPresidentVickers toarrange for any meetings,or to accompany to anymeetings, with company officials beyond the rank of department foremanor supervisor'Marlar denied that this conversation with Morton and Vickers tookplace on March 18 and instead placed it as having occurred on or aboutMarch 6 The preponderance of the credible testimony and documentaryevidence reflects that Marlar was mistaken in the first place, Morton waspositive in his testimony that this conversation occurred on theday beforehis dischargeBecause of the unusual event of his discharge,Ihave nodoubt but that the time and occasion of the conversation in the cafeteriawould stand out in his memory and I credit his testimony as to the time151Early in the afternoon of the same day, which wasshortly after the foregoing conversation, Adamson cameup to Morton while he was working at a machine and saidhe wanted to talk to him According to the testimony ofMorton, which I credit, the following conversation thenensued: Adamson began by stating, "I don't know what'sthematter with you lately You are stirring up troublearound here and you are dragging your feet and trying torun the shop and not putting out enough production " Hethereupon added that Morton was taking up "too muchunion time" and that he was "tending to union businessthat wasn't any of his business." Morton responded thathe did not think he was taking up too much union time,that anything that concerned the shop was his business,but that if he was tending to any "improper business"Adamson should so advise him and that he would "changehis ways." Morton then stated that he did not know howto answer the charge that he was dragging his feet andthat he thought he had been doing a good job He added,however, that if Adamson thought he was working tooslowly Adamson should give him a time estimate on thevarious jobs and that he would try to work within the timeestimatesAdamson replied to this by stating that hewould not give time estimates because it would cut hisproduction.When Morton thereupon responded that thedepartment was a maintenance shop, not a productionshop, Adamson stated that nevertheless he had to have somuch production out of the shop The conversationterminated with Morton stating that he did not know howto answer the latter point and his repeating that "if I wastending to any union business that wasn't my business Iwould change it " Adamson did not refute Morton'stestimony that during this conversation he chargedMorton with stirring up trouble and that he was spendingtoomuch time on union business. However, oncross-examinationAdamson conceded that during thisconversationhealluded to various grievances whichMorton had brought up (particularly his demands for arestroom and material racks) and that in this context hetoldMorton that he was "trying to run the shop."Further,inhisdirecttestimonyconcerningthisconversation, Adamson testified,inter alga,"He (Morton)had been talking to, I believe, Mr. Robertson aboutfacilities and certain items, and- the steel racks - andat that time I told him that he was concerning himselfwith things that didn't concern him, such as steelracks"Morton was discharged on the following day, March19, 1967, at about 2:30 p.m. At this time Adamson cameup and told Morton that it was no use putting it off anylonger, that he had to let him goWhen Morton asked forthe reason he was being terminated Adamson stated thathe had been dragging his feet. The discharge wasthereupon effected.when it occurred Secondly, Adamson statedin his pre-trialaffidavit that itwas on March 18 thathe removed the A W 0 L fromRoger's timecardwhen Morton andVickers cameto see him On re-direct examination,Adamson, uponleading questions from his counsel,sought to indicate thatthis date mightnot be correctbecause it was suggestedto him by theBoard agent who took his statementSignificantly,however, in his earliercross-examinationAdamson not only placedthis date as March 18 butindeed testifiedthatlater in the same day he issued an oral reprimand toMorton As hereafterindicated,there is no dispute butthat thisallegedreprimandoccurredduring a conversationwhichMorton had withAdamson theday before Morton'sdischargeFinally,Morton's timecard,which wasintroduced in evidence, reflects thathe was clocked for 1 6hours on March 18 as being on union business 152DECISIONSOF NATIONALLABOR RELATIONS BOARDC. Respondent's Defense, ConclusionAs previously indicated,RespondentassertsthatMorton was terminated because of unsatisfactory workperformance and because of his poor attitude Adamsontestified that the decision to terminateMorton wasinitiated by himHe said that in the latter afternoon ofMarch 18, following his conversation with Morton, hespoke toHH Speer, Respondent'smaintenancesupervisor and plant engineer and also his superior, andthatthey then "mutually agreed" thatMorton beterminated'Adamson and Speer then consulted withRobertson and Robertson approved the decision.Although the Respondent contends that Morton wasterminatedprincipallybecause of poor workmanship,thereisverylittleotherthangeneralizedandconclusionary testimony to support this assertion. ThusAdamson, the foreman directly in charge of the machineshop employees, was able to allude to only two specific°instances involving defective work produced by Morton "The first such incident occurred approximately 4 or 6weeks after Morton was hired. According to the unrefutedtestimony of Adamson, at this time a part produced byMorton had to be scrapped due to the fact that he cutsome weld chamfers on the wrong side. Adamson did notindicate whether this was a minor or major mistake nordid he specify the cost or the loss of time involved.Morton was not reprimanded for this mistake.The second incident occurred on March 16, which wasthe Saturday before he was discharged. On the precedingday,March 15, Morton was given a job to build a partknown as a cam Morton said that upon being given thejob he studied the blueprints to determine the size ofmaterial required, which in this instance involved a longheavy piece of steel. After measuring for size with a scale,Morton asked Adamson whether an 8 inch piece wouldsuffice."Morton credibly testified that Adamson agreedthat an 8 inch piece was proper for the job. When Mortonthereupon asked where there was any material of thatsize,Adamson accompanied him out to the yardAccording to Morton, Adamson pointed out a piece andsaid, "There it is." Adamson then helped Morton carrythe piece into the machine shop Adamson conceded thathe went out with Morton and helped him carry in thepiece of material. However, Adamson said that it wasMorton, not he, who selected the material. On thefollowing day, Saturday, Morton was still working on thecam when at a certain point he determined that the 8 inchpiece of material was too small for the job. MortonthereuponcalledAdamson over and explained thesituationAccording to Morton, Adamson merely stated,"Well, the only thing we can do is just make anotherone"As to Adamson's testimony concerning thisdevelopment, he testified as followsWell, like I said, he was working on the lathe, andmade his remark again that he was going to give it the'Althoughduring the hearingRobertsonindicated that absenteeismplayed some part in the decision to terminate Morton, Adamson testifiedthat absenteeism "had nothing to do" with his recommendation thatMorton be discharged Since Respondent'sbrief also abandons anymention of this defense, I do not deem it necessary to discuss thetestimony in this regard'"This does not include a defective part which was discovered afterMorton's dischargeAlthough there is a dispute as to whether this wascaused by a defective machine on which Morton was working,this incidentis immaterial since it was not discovered until after the discharge"Morton testified that it was usual shop procedure to discuss a job thistype with the foreman before performing it.tooland die touch, and he discovered that he hadselected the wrong size material, the cam was too small,and I told him, "Well, that is certainly not a tool anddie touch " I said, "We need this job It is hot " Andhe asked what he should do about it and I said, "Well,there is nothing that we can do but start another one"and this we did.':AlthoughAdamson was also called upon to testifyconcerningMorton's alleged poor attitude, this testimonywas mostly of a conclusionary nature. Thus, Adamsonbegan by stating that Morton "was a hard man to talkto " Continuing, Adamson said, "You couldn't hardly tellwhen (sic) he was getting across your message to himSometimes he would just smile as if he wasn't evenlisteningand other times it didn't seem to make any effecton him " Later in his direct testimony Adamson testifiedthatMorton's attitude was "poor from the beginning" andthat he was "always rebellious." When asked to give someillustrationor explanation concerningMorton's attitudeand alleged rebelliousness, Adamson's response was thatMorton continually complained about the sketches,drawings or blueprints which were furnished to him uponassignmentto a job. Yet, when asked to give furtherspecifics in this regard, Adamson could refer to only onesuch instance, this in regard to an occasion when Mortonwas furnished a blueprint from which to build a camAccording to Adamson, Morton at this time stated that"he wanted a graph drawing" and that "he made severalremarks to the engineer that this (the blueprint) was poor,that it was not very good to do this, first one way andanother, time and time again "Jerome McCarty, employed with the Respondent in anon-supervisory capacity as a toolengineer,was called asaRespondent witness and testified that on one occasionhe requested Morton to make a bracket for a gas machineand that he needed it in a hurry. McCarty said that sometime later when he came back and found Morton to bestillworking on the piece he asked Morton when it wouldbe finished. According to McCarty, Morton replied "thathe would have been through with it an hour earlier if hehadn't heard all of that about the line being down."McCarty testified that it took Morton "probably threehours" to complete the job and that in his opinion thiswas"excessivetime "AlthoughMcCarty said he"believed" that a similar part took about an hour tocomplete, McCarty was not present while Morton workedon the part in question and therefor was unable to saywhether the alleged excessive time was due to loafing or tosome delay that may have incurred at the welding shop.He did say, however, that "once it (the part) was finisheditwas satisfactory.""Iturn now to my conclusions. Although Respondent'scollective-bargaining agreement with the Union gives itthe right to discharge employees for any reason withintheir 90-day probationary period, there remains the issue,which is here essentially one of fact, as to whetherRespondent terminated Morton for legitimate cause or forreasons proscribed by the Act. Upon the entire record inthis case, and notwithstanding the fact that Morton was a"Adamson said that the cam was about 75 percent completed when theerror was discoveredMorton testified without contradiction that later inthe day Adamson came up to him and said that he had some personal usefor the scrapped cam and that he would take it home with him"Although Adamson and H H Speer also testified that Morton was aslow worker,this testimony was also of a conclusionary and unspecificnature Speer, it may be noted,testified that he spent only 30 minutes to Ihour a day in the machine Undoubtedly he had other duties there and didnot spend much of this relatively short time in observing Morton at work CAMDEN MANUFACTURING CO.153relatively new employee (a factor which I have carefullyconsidered) I am persuaded that a reason, if notthereason,forMorton's terminationwasRespondent'sdisapproval of his aggressive activities as a union steward.In reaching this conclusion, I would first note that notonly was Morton the first steward to process employeegrievancesbeyond the first step of the grievanceprocedure,but that the evidence also reflects thatRespondent was aggravated with his bringing up matterswhich it apparently regarded as not being within the realmof his concern. Thus, during Morton's presentation of the12grievancesattheMarch 6 meeting, Robertsonadmittedly told Morton that the matter of job descriptionswas beyond the level of his stewardship, that it rather wasa "negotiable item" with the International Additionally,inhis testimony Robertson also indicated that "othersubjects" which Morton brought up at this meeting were"inappropriate "'° That Respondent was aggravated overthe extent of Morton's stewardship activities is furthermanifestedbyAdamson's statement toMorton andVickersshortlyaftertheMarch 6 meeting thatRespondent would farm out the work and they would beout of a job if they did not stay out of the personneloffice 15Morton, however, disregarded the warning and onthe day prior to his discharge again took the lead inarrangingameeting with John Marlar, the employmentsupervisor,wherein he pressed his demands that certaingrievances be settled. Later in the same day, accompaniedby Vicker, these employees related their meeting withMarlar to Adamson and at the same time pressed him todelete an A.W.O.L. from another employee's timecardWhile not alluding directly to this matter, Adamson'sdispleasure ofMorton's foregoing activities was hardlyconcealed when shortly thereafter he approached Mortonpurportedly to criticize him for dragging his feet. Thus,during this conversation Adamson told Morton,inter alia,that he was "stirring up trouble," that he was "taking uptoo much union time," that he was "concerning himselfwith things that didn't concern him," and that he was"trying to run the shop." Indeed, and in view of all theforegoing, it must be concluded that the General Counselhasmade outaprimafaciecaseestablishing thatMorton'sdischargeonMarch 19 was in directconsequence of his above noted activities on March 18.Ifurtherconclude that the Respondent has notovercome the case made out by the General Counsel.Aside from unspecific generalities, Respondent was onlyable to point to two occasions of deficiencies in Morton's"Concerning the manner in which the above was brought out at thehearing, it must be remembered that Robertson acted as counsel for theRespondent Thus, Robertson in effect conceded his version of this aspectof the meeting when he queried Morton on cross-examination as followsQ (By Robertson)Isitnot property stated, Clyde.that what we saidwas thatjob descriptions were beyond the level of your stewardship, andthat theywere a negotiable item with the International,either throughthemselves or through a committee, and that we had no provision for jobdescription negotiations at that time'(underlining supplied)A I believe you said something to that effect,but I also told you thatitwas in the contract for job classificationsRobertson's view of this aspect of the meeting was otherwise expressedwhen questioned by the General Counsel as an adverse witness, as followsQ Was there any mention of job descriptions from the company,requesting job descriptions from the company'A I don't believe there was,however, if that was the case, that wouldnot be appropriate in that type of meeting,if you are requesting me torule on them"There is noallegation in the complaint that this statement wasindependently violative of Section 8(a)(l) of the Act. Accordingly, I makeno finding in this respectwork. The first involved a defective part produced byMorton some 4 or 6 weeks after he was hired However,he was not given any warning for this mistake. The secondinvolved the cam which occupied Morton on March 15and the morning of March 16. Although the cam had tobe scrapped, under the circumstances heretofore detailed Ican but conclude that Adamson must share at least someof the responsibility for this result in view of hisparticipation withMorton in the selection of the materialto be used for this job. Itis alsonoteworthy, as Adamsonconceded, that other of Respondent's permanent machineshop employees also made mistakes in their workmanshipAs he further put it, "anyone makes mistakes." Withrespect to Respondent's further contention that Morton's"poor attitude" was a factor that led to his discharge, thetestimony of Respondent witnesses in this regard has beenheretofore set forth and requires little comment. Suffice itto say that Jerome McCarty, the tool engineer who wascalled by the Respondent to testify adversely to Morton,concededthatMorton"generallygaveme goodcooperation."Perhaps yet the most incredible aspect of this entirecase is the fact that Morton was terminated at a timewhen Respondent was in critical need of tool and diemakers and machinists Thus, H H. Speer said that therewas a lack of qualified personnel in the area and that hehad sought to recruit skilled employees ever since thecompany began operations. He testified further that therewas such an abundance of tooling and machining workthat the machine shop was forced to work "extremeovertime right now" and that "if Clyde Morton had ofdone his job as a tool and die maker I could use him rightnow and all other people that I can get ahold of, up to sixtool and die makers." Additionally, Respondent states inits brief "The Company has actually recruited for Tool &DieMakers through a large area of the United Stateswith little success; the immediate Camden area producesvirtuallynoTool&DieMakercandidates."Notwithstanding the assertions of Speer and Adamsonthat they had discussed Morton's alleged deficienciesbetween themselves a number of times before histermination, the remarkable thing is that neither of themtook it upon themselves to warn Morton, or to attempt tocorrect any such deficiencies, at any time prior to hisdischarge " In view of Respondent's critical need forskilledmachineshopemployees,Iconsiderverysignificant the fact that Respondent failed to take anymeaningful steps to attempt to correct any of Morton'salleged deficiencies. Indeed, its failure to do so convincesme that the testimony of Respondent witnesses concerningsuch alleged deficiencies was grossly exaggerated " Inshort,Respondent's defense that Morton was dischargedbecause of deficient workmanship and a poor attitudedoes not stand up under scrutiny.18 This conclusion isfurther buttressed by the testimony of Respondent WitnessJeromeMcCarty, the tool engineer, who testified thatMorton was "a pretty fair machinist." Significantly, alittle later in his testimony McCarty testified, "About allthe work that we have is machinists work. We don't haveany tool and die work as such, and these machinists cando the work ....""To be sure, Adamson testified that on two occasions he told MortonthatMorton was not giving his work"the tool and die touch"However, amild statement of this nature, without anything further, can hardly beregarded as a serious warning or reprimand"Such also was my reaction as I observed these witnesses testify"Three machine shop employees who worked in the same room asMorton testified that as far as they were able to observe Morton 154DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly,and for all of the reasons hereinabove setforth,Iconclude and find that Morton's discharge wasmotivated by Respondent'shostility toward his zealousefforts as union steward.19By this conduct Respondentviolated Section 8(a)(1) and(3) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations setforth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act, it will be recommended thatRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuatethe policies of the Act.Itwill be recommended that Respondent offer to ClydeE.Morton immediate and full reinstatement to his formeror substantially equivalent position, without prejudice tohis seniority and other rights and privileges, and to makehim whole for any loss of earnings he may have sufferedby reason of the unlawful discrimination against him, bypayment to him of a sum of money equal to that which henormally would have earned, absent said discrimination,from the date of his discharge to the date of an offer ofreinstatement, less his net earnings during said period.Backpay shall be computed in the manner prescribed bythe Board inF.W Woolworth Company,90 NLRB 289,and with interest thereon as prescribedinIsisPlumbing &Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce within the meaningof Section 2(6) and (7) ofthe Act.2.The Unionisa labor organization within themeaning of Section2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemploymentof Clyde E. Morton bydischarging himbecause of his legitimate activities as a union steward,therebydiscriminatingagainsthim because of hisperformed his work in a satisfactory manner Although these employees(Doyle Langley,JackieRogers, and James Erwin) impressed me ascredible witness, in view of all the other evidence herein I do not deem itnecessary to rely on this testimony in reaching my ultimate conclusion thatMorton was discriminatonly discharged"For a closely parallel case, seeN L R B v Symons Mfg, Co ,328F 2d 835 (C A 7), enfg 141 NLRB 558protectedconcertedandunionactivitiesand thusdiscouraging union membership and activities among itsemployees, Respondent has engaged in andis engaging inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.4 The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct,itisrecommended thatRespondentCamdenManufacturingCompany, a Division of BatesvilleManufacturing Company, a Subsidiary of Aerojet-GeneralCorporation, its officers, agents, successors, and assigns,shall-1.Cease and desist from discouraging concerted andunion activity, and union membership, by discriminatingin regard to the hire and tenure of employment of any ofitsemployees by discharging or in any other mannerdiscriminating against employees with regard to their hireor tenure of employment or any term of employment.2.Take the following affirmative action which I findwill effectuate the policies of the Act(a)Offer to Clyde E. Morton immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examining and copying, all payrollrecords,socialsecuritypayment records, timecards,personnel records and reports, and all other recordsnecessary to determine the amount of backpay due underthis Recommended Order(c) Post atits plant inCamden, Arkansas, copies of thenoticemarked "Appendix."" Copies of said notice, onforms provided by the Regional Director for Region 26,after being duly signed by Respondent's representative,shallbe posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith.""In the event that this Recommended Order be adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Tnal Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a Unites StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 26, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith " CAMDEN MANUFACTURING CO.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTdiscourage concerted or union activityormembership in InternationalAssociationofMachinists,AFL-CIO,Lodge 502,or any other labororganization,by discriminating in regard to the hireand tenure of employment of any of our employeesbecause of their concerted or union activities.WE WILL offerimmediate and full reinstatement toClydeEMorton to his former or substantiallyequivalent position,without prejudice to his seniority or155other rights and privileges, and make him whole forany loss ofearningshe may have suffered because ofthe discrimination against him.CAMDENMANUFACTURINGCOMPANY(Employer)DatedBy(Representative)(Title)Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.If employees have any question concerning this noticeor compliance with its provisionstheymay communicatedirectlywith the Board'sRegionalOffice, 746FederalOfficeBuilding167NorthMainStreet,Memphis,Tennessee38103,Telephone534-3161.